     Case 1:18-cv-00808-NONE-EPG Document 61 Filed 04/12/21 Page 1 of 2
1

2

3

4

5

6

7                                          UNITED STATES DISTRICT COURT

8                                       EASTERN DISTRICT OF CALIFORNIA

9

10    KEVIN ALLEN,                                                  Case No. 1:18-cv-00808-NONE-EPG (PC)
11                            Plaintiff,                            ORDER DENYING PLAINTIFF’S
                                                                    MOTION FOR THE COURT TO SET A
12              v.                                                  TELEPHONIC SETTLEMENT
                                                                    CONFERENCE AND APPOINT COUNSEL
13    DR. SPAETH, et al.,
                                                                    (ECF No. 60).
14                            Defendants.
15

16          Kevin Allen (“Plaintiff”), a prisoner in the custody of the California Department of
17   Corrections and Rehabilitation, is proceeding pro se and in forma pauperis in this civil rights
18   action pursuant to 42 U.S.C. § 1983.
19          On April 8, 2021, Plaintiff filed a motion for the Court to set a telephonic settlement
20   conference and to appoint counsel. (ECF No. 60). Plaintiff asks the Court to set a settlement
21   conference before the parties are required to file pretrial statements. Plaintiff also asks the Court
22   to appoint counsel before he goes to a settlement conference. Plaintiff asks the Court to appoint
23   Morrison & Foerster, LLP. Finally, Plaintiff asks that the settlement conference be set within
24   thirty days of the date counsel is appointed.
25          On April 7, 2021, the Court issued an order requiring the parties to participate in a
26   settlement conference and appointing Plaintiff counsel for the limited purpose of assisting
27   Plaintiff prepare for and participate in the settlement conference. (ECF No. 59).1 Additionally,
28
            1
                It appears that Plaintiff did not receive a copy of this order before filing his motion.
                                                                   1
     Case 1:18-cv-00808-NONE-EPG Document 61 Filed 04/12/21 Page 2 of 2
1

2    the deadline for Plaintiff to file a pretrial statement has been vacated (ECF No. 54), and the Court

3    will not reset this deadline until after the settlement conference. Thus, most of Plaintiff’s requests

4    have already been granted.

5           As to the remainder of Plaintiff’s requests, they will be denied. To the extent Plaintiff is

6    specifically requesting that Morrison & Foerster, LLP be appointed, this request will be denied

7    because the Court has already appointed limited purpose counsel and because nothing in

8    Plaintiff’s motion suggests that Morrison & Foerster volunteered to be appointed as pro bono

9    counsel in this case.

10          To the extent that Plaintiff is asking for the settlement conference to be conducted by

11   telephone, this request will be denied because the Court generally conducts its settlement

12   conferences via Zoom, and Plaintiff provided no explanation as to why the Court should hold the

13   conference via telephone instead.

14          Finally, to the extent Plaintiff is requesting that the settlement conference be held within

15   thirty days of the date counsel was appointed, this request will be denied because Plaintiff

16   provided no explanation as to why the Court should require the conference to be held within this

17   time frame. The Court notes that it has directed counsel to contact the Court’s Alternate Dispute

18   Resolution Coordinator to schedule a settlement conference.

19          Accordingly, based on the foregoing, IT IS ORDERED that Plaintiff’s motion (ECF No.
20   60) is DENIED.

21
     IT IS SO ORDERED.
22

23      Dated:     April 12, 2021                               /s/
24                                                      UNITED STATES MAGISTRATE JUDGE

25

26

27
28

                                                        2
